
	
		I
		112th CONGRESS
		2d Session
		H. R. 3843
		IN THE HOUSE OF REPRESENTATIVES
		
			January 31, 2012
			Mr. Berman introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Comprehensive Iran Sanctions,
		  Accountability, and Divestment Act of 2010 to provide for the imposition of
		  sanctions with respect to the National Iranian Oil Company and the National
		  Iranian Tanker Company.
	
	
		1.Amendment to Comprehensive
			 Iran Sanctions, Accountability, and Divestment ActSection
			 104(c) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act
			 of 2010 (22 U.S.C. 8501 et seq.) is amended by adding at the end the following
			 new paragraph:
			
				(4)Determinations
				regarding NIOC and NITC
					(A)DeterminationsFor
				purposes of paragraph (2)(E)(i), the Secretary of the Treasury shall, not later
				than 60 days after the date of the enactment of this paragraph—
						(i)determine whether
				the NIOC or the NITC is an agent or affiliate of Iran’s Islamic Revolutionary
				Guard Corps; and
						(ii)submit to the
				appropriate congressional committees the determinations made under clause (i),
				together with the reasons for those determinations.
						(B)Form of
				reportA report submitted
				under subparagraph (A)(ii) shall be submitted in unclassified form but may
				contain a classified annex.
					(C)Applicability
				with respect to petroleum transactions
						(i)Application of
				sanctionsExcept as provided
				in clause (ii), the regulations prescribed under paragraph (1) shall apply to a
				transaction for the purchase of petroleum or petroleum products from, or to
				financial services relating to such a transaction for, NIOC or NITC on or after
				the date that is 180 days after the date of the enactment of the National
				Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81) only if the
				President has determined, pursuant to section 1245(d)(4)(B) of that Act, that
				there is a sufficient supply of petroleum and petroleum products produced in
				countries other than Iran to permit purchasers of petroleum and petroleum
				products from Iran to reduce significantly in volume their purchases from
				Iran.
						(ii)Exception for
				certain countriesThe
				regulations prescribed under paragraph (1) shall not apply to a foreign
				financial institution that facilitates a significant transaction or
				transactions for the purchase of petroleum or petroleum products from, or that
				provides significant financial services relating to such a transaction for,
				NIOC or NITC if the President determines and reports to Congress, not later
				than 90 days after the date on which the President makes the determination
				required by section 1245(d)(4)(B) of the National Defense Authorization Act for
				Fiscal Year 2012, and every 180 days thereafter, that the country with primary
				jurisdiction over the foreign financial institution has significantly reduced
				its volume of crude oil purchases from Iran during the period beginning on the
				date on which the President submitted the last report with respect to the
				country under this clause.
						(D)DefinitionsIn
				this paragraph:
						(i)NIOCThe
				term NIOC means the National Iranian Oil Company.
						(ii)NITCThe term NITC means the
				National Iranian Tanker Company.
						(iii)AgentThe
				term agent includes an entity established by person for purposes
				of conducting transactions on behalf of the person in order to conceal the
				identity of the
				person.
						.
		
